DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7,  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki rt al., US 2005/0247937 (corresponding to US 7,154,119).
In re Claim 1, Yamazaki discloses a display substrate, comprising a base substrate (marked as 10 in Fig. 1; marked as 101 in Figs. 4; shown as SUB in Fig. A) and a first thin film transistor 205 on the substrate SUB; wherein the first thin film transistor 205 comprises a first gate (marked as 11 in Figs. 1-2; marked as 106 in Figs, 6, and shown as 1GE in Fig. A) ;  on the base substrate SUB and a first gate insulating layer (marked as 12 in Figs. 1; marked as 110 in Figs. 4, and as 1GI in Fig. A) on a side of the first gate 1GE distal to the base substrate SUB; an active layer (marked as 13 in Figs. 1; marked as 198 in Fig. 5; and shown as AL in Fig. A) of the first thin film transistor 205 is on a side of the first gate insulating layer 1GI distal to the base substrate SUB; a second gate insulating layer (marked as 118 in Figs. 4; shown as 2GI in Fig. A) is on a side of the active layer AL of the first thin film transistor 201 distal to the base substrate SUB; a second gate (marked as 125a in Figs. 5; shown as 2GE in Fig. A) of the first thin film transistor 205 is on a side of the second gate insulating layer 2GI distal to the base substrate SUB, and an orthographic projection of the second gate 2GE of the first thin film transistor 205 on the base substrate SUB is in an orthographic projection of the active layer AL of the first thin film transistor 205 on the base substrate SUB; a first interlayer insulating layer 144 is on a side of the second gate 2GE of the first thin film transistor 205 distal to the base substrate SUB; a source S1T, a drain D1T of the first thin film transistor 205 and a gate line 135 are on a side of the first interlayer insulating layer 144 distal to the base substrate SUB, and the source S1T and the drain D1T of the first thin film transistor 205 are respectively connected to the active layer AL of the first thin film transistor 205 through a source contact via 152 and a drain contact via 153 penetrating through the first interlayer insulating layer 144; the gate line 135 (Fig. 10) is electrically connected to the second gate 2GE of the first thin film transistor 205 through a first connection via 131 penetrating through the first interlayer insulating layer 144 (Figs. 1-10 and A; [0081 – 0158]).




    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Yamazaki’s Fig. 6B annotated to show the details cited

In re Claim 7, Yamazaki discloses a method for manufacturing a display substrate, comprising: a step of forming a first thin film transistor 205; wherein the step of forming the first thin film transistor 205 comprises steps of: forming a first gate (marked as 11 in Figs. 1-2; marked as 106 in Figs, 6, and shown as 1GE in Fig. A) of the first thin film transistor 205 on a base substrate (marked as 10 in Fig. 1; marked as 101 in Figs. 4; shown as SUB in Fig. A) through a patterning process; forming a first gate insulating layer (marked as 12 in Figs. 1; marked as 110 in Figs. 4, and as 1GI in Fig. A) on a side of the first gate 1GI distal to the base substrate SUB; sequentially forming a first semiconductor material layer (marked as 13 in Figs. 1; marked as 198 in Fig. 5; and shown as AL in Fig. A), a second gate insulating material layer (marked as 118 in Figs. 4; shown as 2GI in Fig. A) and a second gate metal layer (marked as 125a in Figs. 5; shown as 2GE in Fig. A) on a side of the first gate insulating layer 1GI distal to the base substrate SUB, and forming a pattern comprising an active layer AL of the first thin film transistor 205 and a pattern comprising a second gate insulating layer 2GI and a second gate 2GE of the first thin film transistor 205; forming a first interlayer insulating layer 144 on a side of a layer, where the second gate 2GE of the first thin film transistor 205 is located, distal to the base substrate SUB, and forming a first source contact via 152, a first drain contact via 153 and a first connection via 131 penetrating through the first interlayer insulating layer 144; forming a source S1T and a drain D1T of the first thin film transistor 205 and a gate line 135 on a side of the first interlayer insulating layer 144 distal to the base substrate SUB; wherein the source S1T and the drain D1T of the first thin film transistor 205 are electrically connected to the active layer AL through the first source contact via 152 and the first drain contact via 153, respectively; and the gate line 135 is electrically connected to the second gate 2GE through the first connection via 131 (Figs. 1-10 and A; [0081 – 0158]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 14,  and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki as applied to claims 1 and 7, respectively, above.
In re Claim 3 Yamazaki discloses all limitations of claim 3 including that display substrate of claim 1, further comprising a second thin film transistor 203; wherein a source S2T and a drain D2T of the second thin film transistor 203 are in a same layer as the source S1T and the drain D1T of the first thin film transistor 205, except for that the source S2T and the drain D2T of the second thin film transistor 203  are made of a same material as the source S1T and the drain D1T of the first thin film transistor 205 (Fig. A). It would have been obvious to one of ordinary skill in the semiconductor art at the time the invention was made to make the  source and the drain of the second thin film transistor of a same material as the source and the drain of the first thin film transistor since it was known in the art that it is simplify the manufacturing process. (MPEP2144.I.)
In re Claim 4, Yamazaki discloses all limitations of claim 4 except for that  a material of the active layer AL of the first thin film transistor 205 comprises oxide semiconductor. 
The difference between the Applicant’s claim 4 and Yamazaki’s reference  is in the specified material of the active layer of the first thin film transistor.
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Yamazaki’s active material with the specified oxide semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).
In re Claim 14, Yamazaki discloses all limitations of claim 14 except for that  a material of the active layer AL of the first thin film transistor 205 comprises oxide semiconductor. 
The difference between the Applicant’s claim 14 and Yamazaki’s reference  is in the specified material of the active layer of the first thin film transistor.
Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice of one of ordinary skill in the semiconductor art to substitute Yamazaki’s active material with the specified oxide semiconductor, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416 (See MPEP2144.07).

In re Claim 17, Yamazaki does not explicitly disclose that display device, comprising the display substrate of claim 1. However, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex Parte Masham, 2 USPQ F.2d 1647 (1987) (See MPEP2114.II  MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ARTMEP).

Allowable Subject Matter
Claims 2, 4-6, 8-13, and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 2 is objected to as being dependent on the rejected base claim 1, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 2: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 2 as: “the gate line is electrically connected to the first gate of the first thin film transistor through a second connection via penetrating through the first interlayer insulating layer, the second gate insulating layer, and the first gate insulating layer”, in combination with limitations of Claim 1 on which it depends.
Claim 5 is objected to as being dependent on the rejected base claims 1 and 4, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 5: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 5 as: “the first gate of the first thin film transistor is on the second interlayer insulating layer”, in combination with limitations of Claims 1 and 4 on which it depends.
Claim 8 is objected to as being dependent on the rejected base claim 7, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 8: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 8 as: “the first connection via penetrating through the first interlayer insulating layer; and the gate line is electrically connected to the first gate through the second connection via”, in combination with limitations of Claim 7 on which it depends.
Claim 9 is objected to as being dependent on the rejected base claim 7, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 9: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “coating photoresist on a side of the second gate of the first thin film transistor distal to the base substrate, and forming the pattern comprising the active layer of the first thin film transistor through a patterning process”, in combination with limitations of Claim 7 on which it depends.
Claim 10 is objected to as being dependent on the rejected base claim 7, but would be allowed if amended to incorporate all limitations of the base claim and any intervening claim.
Reason for indicating allowable subject matter
In re Claim 10: The prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 9 as: “forming a source and a drain of the second thin film transistor while forming the source and the drain of the first thin film transistor and the gate line on a side of the first interlayer insulating layer distal to the base substrate”, in combination with limitations of Claim 7 on which it depends.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Ohara, US 2017/0256569.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893